DETAILED ACTION 
This Office action has been issued in response to amendment filed June 02, 2022.  
Claims 1-20 have been amended. Currently, claims 1-20 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-20 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments filed on 06/02/22, directed to 35 USC 103(a) rejection is fully considered, but they are not persuasive. Applicant’s argued that Gebhard do not teach or suggest “displaying the resource name suggestion sets, wherein the names of the suggested resources are displayed….suggested set ranking…as recited in amended claim 1”. The Examiner respectfully disagreed with the Applicant’s arguments. Cited reference Gebhard et al. (hereinafter “Gebhard”) in fact teaches the amended claim recited limitations. Genhard teaches the combined set of suggested search terms is returned to a search ([0003]), suggested search to be display ([0004]), searched returns data that matches the search term for display, search query for multiple search resources ([0016], [0035]), one or more suggested search terms based on that analysis. The various properties includes such that the name of the file, the name of a folder, a music file that stores a song, a name of the recording artist of the song, a name of the song, names of individual band members that make up the recording artist, a movie file, a title of the movie, a name of a producer of the movie, names of actors and/or actresses in the movie, a publisher of the book, names of one or more main characters in the book (e.g. name of the suggested resources), and so forth ([0037]). Therefore, Gebhard in fact teaches the amended claim recited limitations. Applicant’s fails to consider each of the paragraphs on Gebhard reference. Any other arguments made by the Applicant’s are similar arguments and are moot for the reasons set forth above and in detailed office action. The Examiner encourages the full consideration of the references cited in the “Prior Art” on record. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Gebhard et al. (U.S. Publication No. 2012/0124071, Publication date 05/17/2012), hereinafter Gebhard.
As to claim 1, Gebhard teach: a method performed by one more computing devices, the one or more computing devices comprising respective processing hardware and storage hardware, the method comprising: displaying a query input area, receiving a query string inputted therein, and sending the query string to a plurality of search providers (see Gebhard, [0001], [0035], search query with multiple search provider sources);
receiving, from each respective search provider, a respective resource name suggestion set, each resource name suggestion set comprising a respective set of one or more names of suggested resources provided by the respective search provider in response to the query string (see Gebhard, [0035], user interfaces with suggestion sources extensible search term suggestion module is to use for search term suggestions, [0003], [0004], [0016], [0037]; Also see response to arguments section above); 
performing a suggestion set ranking of the resource name suggestion sets provided by the plurality of search providers; obtaining resources name ranking of the names of the suggested resources within each resource name suggestion set; displaying the resource name suggestion sets, wherein the names of the suggested resources are displayed contiguously within each resource name suggestion set according to the resources name ranking and, the resource name suggestion sets are displayed in order to relative to each other according to the suggestion set ranking, and  (see Gebhard, [0004], suggested search to be display, [0040], ranks the suggested search terms that local file source returns. This ranking of the suggested search terms is an ordering of the search terms from a highest ranking to a lowest ranking. This ranking be determined in different manners, [0037], [0038]), 
responding to a user input selecting a selected resource name of a selected resource name of a selected resource by accessing the selected resource via a selected search provider that provided the selected resource name in response to the query string (see Gebhard, [0003], combined into a combined set of suggested search terms, and the combined set of suggested search terms is returned to a search user interface for presentation to the user,  [0016], searched returns data that matches the search term for display or other presentation to the user, [0035], independent service provider source, natural language source, and application. Each of these suggestion sources identifies, generates, or otherwise obtains suggested search terms based on the characters of user data received from search term collection module, [0038], e.g. identify all files having a file name that begin with a character, [0041], [0043]).
As to claim 9, Gebhard teach a computing device comprising: a display; processing hardware; storage hardware storing instructions that, when executed by the processing hardware, cause the computing device to perform a process, the process comprising: displaying, by the display, a query input area, and receiving a query string inputted by a user in the query input area; sending the query string over a network to a query processing service, and (see Gebhard, [0001], [0035], search query with multiple search provider sources);
receiving therefrom a first resource name suggestion set, the first resource name suggestion set comprising first resource name suggestions, each first resources name suggestion comprising a respective first name and first resource identifier of a corresponding first resource; providing the query string to a local search provider executable on the computing device, and receiving therefrom a second resource name suggestion set, the second resource name suggestion set comprising second resource name suggestions, each second resource name suggestion comprising a respective second name and second resource identifier of a corresponding second resource (see Gebhard, [0035], user interfaces with suggestion sources extensible search term suggestion module is to use for search term suggestions, [0038], identify all files having a file name that begins with or includes a word that beings with the received characters, all files having metadata including a recording artist name that begins with or includes a word that beings with the received characters); 
obtaining a first resource name ranking of the first resource name suggestions relative to each other; obtaining a second resource name ranking of the second resource name suggestions relative to each other; obtaining a suggestion set ranking of the first resource name suggestion set and the second resource name suggestion set relative to each other; displaying the first resource name suggestion set and the second resource name suggestion set, in an order determined by suggestion set ranking, wherein the first resource names are displayed in adjacent order according to the second resource name rankings; and (see Gebhard, [0003], [0004], suggested search to be display, [0033], identifier of the currently active application can be obtained from the operating system of the computing device, [0038], identify all file having a file name begins with word/name, [0040], ranks the suggested search terms that local file source returns. This ranking of the suggested search terms is an ordering of the search terms from a highest ranking to a lowest ranking. This ranking be determined in different manners), 
responding to a user input selecting a selected resource name suggestion from the display by accessing and displaying selected resource identified by the selected resource name suggestion (see Gebhard, [0003], combined into a combined set of suggested search terms, and the combined set of suggested search terms is returned to a search user interface for presentation to the user, [0016], searched returns data that matches the search term for display or other presentation to the user, [0035], independent service provider source, natural language source, and application. Each of these suggestion sources identifies, generates, or otherwise obtains suggested search terms based on the characters of user data received from search term collection module).
As for claim 16, 
		The limitations therein have substantially the same scope as claim 9 because claim 16 is a computer readable storage hardware, not comprising a signal claim for implementing those steps of claim 1. Therefore, claim 16 is rejected for at least the same reasons as claim 1.
As to claim 2, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the method is performed by a single computing device (see Fig. 1). 
As to claim 3, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein one search provider executes on the single computing device, and wherein another search provider comprises a service accessed via a data network (see Fig. 1, [0035]).
As to claim 4, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein each suggested resource is associated with one or more respective features, and wherein performing the suggestion set ranking comprises computing a particular score of a of a particular resource name suggestion set according to particular features of particular suggested resources in the particular resource name suggestion set (see [0034], [0040]).
As to claim 5, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein obtaining the resource name ranking comprises performing the resource name ranking by computing respective scores according to the features, and wherein the method further comprises omitting, from display at least one name of at least one suggested resource based at least on the scores (see [0040], [0076]).
As to claim 6, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
further comprising computing scores for the resource name suggestion sets and determining not to display a particular resource name suggestion set based on a particular score of the particular resource name suggestion set (see [0029], [0030]).
As to claim 7, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein a first computing device performs the resource name ranking and the suggestion set ranking, and wherein a second computing device performs the displaying the query input area and the displaying the resource name suggestion sets (see [0020], [0040]).
As to claim 8, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
 wherein the displaying comprises graphically distinguishing displayed representations of the resource name suggestion sets (see [0091]).
As to claim 10, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the first resource name ranking is obtained by performing the first resource name ranking is obtained by performing the first resource name ranking locally on the computing device, the first resource name ranking being performed by computing scores based on respective features of the first resource name suggestions, and omitting a particular first resource name from display based at least on a particular score associated with the particular first resource name (see [0037], [0040]).
As to claim 10, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
the process further comprising ranking the first suggestions by computing scores for the respective features thereof, and omitting a first name from the first representation according to the score thereof (see [0040], [0076]).
As to claim 11, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the local search provider comprises, or interfaces with, a filesystem on the computing device, and wherein the second resource name suggestions comprise filenames of files in the filesystem (see [0036]).
As to claim 12, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the first resource name ranking, the second resource ranking, and the suggestion set ranking are obtained via the network from a network service (see Fig. 1).
As to claim 13, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
 wherein the second resource name ranking is obtained by performing the second resource name ranking locally on the computing device, the second resource name ranking being performed by computing scores based on respective features of the second resource name suggestions (see Fig. 1, [0040]).
As to claim 14, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
the process further comprising sending an indication of the selected resource name first or second name to a network service that maintains a history of user selections of suggestion names from other computing devices (see [0022]).
As to claim 15, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein first resource name rankings and the second resource name ranking are based at least in part on the history (see [0035], [0041]). 
As to claim 17, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein a selected resource identifier associated with the selected suggested resource name is used to request the selected resource (see [0035]).
As to claim 18, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the first resource name ranking, the second resource name ranking, and the suggestion set ranking are computed locally by the computing device (see [0039], [0040]).
As to claim 19, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein displaying the first resource name suggestion set comprises displaying one or more icons (see [0031]-[0032]).
As to claim 20, this claim is rejected based on the same reason as above to reject claim 1 and is similarly rejected including the following:
Gebhard teach:
wherein the local search provider searches a command history, a file system and settings (see [0066], [0097]).
Prior Arts
6.	US 2012/0296743 A1 teach personalized suggestion as user types on search queries, ranking user suggestion based on user interaction with past suggestions ([0015]).
		US 2012/0030226 A1 teaches dynamic search environment for search suggestions, query, suggestion can categories based on user selection ([0060]).
		Giannopoulos et al., “Learning to rank user intent”; ACM 2011 teaches cluster queries with respect to user intent and learn to ranking function of every cluster (page 1). 
		US 2009/0222437 A1, US 2013/0132154, US 83,41146, US 2006/0064411, US 2012/0296743, US 2008/0222132, US 2003/0163492, US 2002/0065676, US 2009/0150409, each of the references teach the claim recited limitation. These references are state of the art at the time of the claimed invention.
Conclusion
7.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(fa), 37 C.F.R. § 1.111(c)).
8.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
10.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hossain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154 
8/18/22